Putnam Income Fund 2| 28| 06 Prospectus CONTENTS Fund summary 2 Goal 2 Main investment strategies 2 Main risks 2 Performance information 3 Fees and expenses 4 What are the funds main investment strategies and related risks? 6 Who manages the fund? 11 How does the fund price its shares? 16 How do I buy fund shares? 16 How do I sell fund shares? 25 How do I exchange fund shares? 27 Policy on excessive short-term trading 29 Fund distributions and taxes 32 Financial highlights 33 Class A, B, C, M, R and Y shares Investment Category: Income This prospectus explains what you should know about this mutual fund before you invest. Please read it carefully. Putnam Investment
